Name: Commission Regulation (EEC) No 707/79 of 9 April 1979 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in France, Ireland, Italy and the United Kingdom in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4 . 79 Official Journal of the European Communities No L 89 /7 COMMISSION REGULATION (EEC) No 707/79 of 9 April 1979 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in France , Ireland , Italy and the United Kingdom in agriculture Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 in the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 705/79 ( 2 ), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regulation (EEC) No 878 /77 on the exchange rates to be applied in agriculture and repealing Regulation (EEC) No 937/77 (3 ), as last amended by Regulation (EEC) No 2426/78 (4 ), provided in Article 2 (2) that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5 ), should only apply to advance fixing certifi ­ cates issued before 12 May 1978 with respect to the representative rates fixed by Regulation (EEC) No 976/78 ( 6 ) ; Whereas Regulations (EEC) No 643 /79 ( 7 ) and (EEC) No 705/79 amended Article 2a of Regulation (EEC) No 878 /77 to take account of the new representative rates fixed for the French franc , the Irish pound , the pound sterling and the Italian lira with effect from 9 April 1979 ; whereas an addition therefore needs to be made to Regulation ( EEC) No 1054/78 ; whereas it also seems possible to take better account of the special circumstances in cases where the levy or refund is fixed in advance by tender ; Whereas provision should be made for different dates for entry into force in the wine sector from those generally provided for , as has been done in the past for certain distillation measures ; Article 1 Article 2 (2) of Regulation (EEC) No 1054/78 is hereby replaced by the following paragraphs : ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixing certificates issued within the meaning of Article 9 ( 1 ) of Commission Regulation (EEC) No 193/75 ('):  before 12 May 1978 with regard to the repre ­ sentative rates referred to in Article 2a ( 1 ) (c), (d ), (e ) and ( f) of Regulation (EEC) No 878 /77 for the products and Member States in ques ­ tion and as from the dates given in paragraph 2 of that Article ,  before 12 May 1978 with regard to the repre ­ sentative rate one Frt.-nch franc = 0-154856 unit of account with effect from 17 May 1978 for the pigmeat sector in France ,  before 30 March 1979 with regard to the repre ­ sentative rates fixed by Regulation (EEC) No 643/79 ( 2 ), and referred to in Article 2a (3 ) to (6) of Regulation (EEC) No 878 /77 for the products and the Member States in question and with effect from the dates there given . 3 . In cases where the levy or refund is fixed in advance by tender, for the purposes of this Article , the last day for tenders shall be considered as the day of application for the certificate in question . (') OJ No L 25, 31 . 1 . 1975 , p . 10 . 2 OJ No L 8.3 , 3 . 4 . 1979 , p . 1 .' (') OJ No L 106 , 29 . 4 . 1977 , p. 27 . ( 2 ) See page 1 of this Official Journal . ( J ) OJ No L 134, 22 . 5 . 1978 , p. 40 . ( «) OJ No L 293 , 19 . 10 . 1978 , p. 1 1 . ( 5 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . (*) Ol No L 125 , 13 . 5 . 1978 , p. 32 . 7 ) O J No L 83 , 3 . 4 . 1979 , p. 1 . Article 2 The following paragraph shall be added to Article 3 of Regulation (EEC) No 1054/78 : No L 89 /8 Official Journal of the European Communities 9 . 4 . 79 '3 . With regard to the purchase prices and the other amounts referred to in paragraph 1 , the representative rates referred to in Article 2a of Regulation (EEC) No 878 /77 :  in paragraphs 3 (a ) 4 and 5 shall apply as from 1 September 1979 ,  in paragraph 3 (b) shall apply as from 1 September 1980 . The representative rates for the French franc and the Italian lira fixed in Regulations (EEC) No 643/79 and (EEC) No 705/79 and pursuant to Article 2a (3) (a) and the first subparagraph of Article 2a (4) of Regulation (EEC) No 878/77 appli ­ cable to the wine sector from 9 April 1979 shall not apply to distillation operations decided on before 9 April 1979 .' Article 3 This Regulation shall enter into force on 9 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 April 1979 . For the Commission Finn GUNDELACH Vice-President I ;